     Case 3:18-cv-02616-BAS-BLM Document 4 Filed 01/07/19 PageID.90 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   WHITE KNIGHT YACHT LLC,                            Case No. 18-cv-02616-BAS-BLM
12                                   Plaintiff,
                                                        ORDER GRANTING JOINT
13         v.                                           MOTION FOR EXTENSION OF
                                                        TIME
14
     CERTAIN LLOYDS AT LLOYD’S
15   LONDON AND OTHER LONDON                            [ECF No. 3]
16   MARKET INSURERS, et al.,
17                               Defendants.
18
19         Presently before the Court is the parties’ joint request for an extension of time for
20   Defendants to respond to Plaintiff’s Complaint. (ECF No. 3.) The parties seek a two-week
21   extension to facilitate settlement discussions. Having reviewed the moving papers, and
22   good cause appearing, the Court GRANTS the request. Defendants shall respond to
23   Plaintiff’s Complaint no later than January 22, 2019.
24         IT IS SO ORDERED.
25
26   DATED: January 7, 2019
27
28

                                                  –1–
                                                                                        18cv2616
